DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on May 4, 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on January 12, 2022 (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 4, 2022  has been entered.
Support for claim 1 amendment “polypropylene based wax” can be found in paragraph 0039 of US Patent Application Publication No. 20210009869 A1 (“the published application”).  Support for claim 1 amendment “non-coated” can be found in paragraph 0060 of the published application. 
In view of applicant’s amendment, the objection to claim 1 and the rejection of claim 1 under 35 USC 112(b) are withdrawn.  
In view of applicant’s amendment to claim 1 “wherein the polyethylene wax is present in excess of the Fischer-Tropsch wax”, the rejection of claims 1-6 under 35 USC 103 as being unpatentable over Moeller et al. (US 8163833B2) in view of Foster (US 4471086) is withdrawn.  See also applicant’s arguments on page 7 of the amendment. 
In view of applicant’s amendment to claim 1, a new rejection under 35 USC 112(a) is made. 
Upon reconsideration of claim 1, a new rejection under 35 USC 112(b) is made. 
A new objection to the specification is made. 

Specification
The disclosure is objected to because of the following informalities: With respect to Table 1, it is unclear what are the units (e.g. weight%, parts by weight etc.) associated with the numerical values of various “Components” recited in Table 1.  

Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1 limitation “wherein the polyethylene wax is present in excess of the Fischer-Tropsch wax”.   The specification fails to provide support for this limitation.  The aforementioned limitation is broader in scope than showing in the specification.  This limitation includes any excess amount of PE wax relative to Fischer-Tropsch wax, which is not supported by the specification.  See examiner’s comments on pages 2-3 of the Advisory Action mailed on April 20, 2022, which is incorporated here by reference. 

As to claim 1 limitation “(v) place the stack in a chamber of 84% relative humidity and 72°F storage”.  The specification (see 0060 of the published application) discloses that the stack was placed in a chamber of 84% relative humidity and 72°F for 72 hours.  As such, the aforementioned limitation is broader in scope and not supported by the specification.  It is respectfully submitted that the aforementioned limitation should be replaced with “(v) place the stack in a chamber of 84% relative humidity and 72°F for 72 hours”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites measurement of blocking resistant using a test “consisting of (i) the contact adhesive is applied on to Kraft paper at a thickness of 1.5 mil; (ii) the contact adhesive is cooled at room temperature…”.  With respect to cooling step of the contact adhesive (ii), it is submitted that claims does not first recite application of contact adhesive onto a Kraft paper by heating the contact adhesive.  Accordingly, it is not clear what is meant by the contact adhesive is cooled at room temperature.  

Response to Arguments
Applicant’s arguments submitted on May 4, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takamori (US 20140023870 A1) discloses hotmelt adhesive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/           Primary Examiner, Art Unit 1788
November 29, 2022